DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.
 
The instant application is a reissue of U.S. Patent No. 8,724,600, issued 13 May 2014.

The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

In response to the previous office action, claims 1, 4-8, 10, 11, 16, 22, 23, 25-27, and 34-48 have been amended. Claims 1-11 and 16-48 have been examined.

Priority

The patent was a national stage entry of PCT/AU2009/000020, filed 7 January 2009, and claims priority to AU Patent Application 2008900065, filed 7 January 2008.




Claim Objections

Claim 1, 5-8, 10, and 11 are objected to because of the following informalities:  The claims should be marked against the original patent, not a previous version of the claims during prosecution.  Appropriate correction is required. Matter deleted from the claims of the original patent should be shown in square brackets.

Regarding claims 30 and 41, the word “internet” should be capitalized.

Regarding claim 38, the term “wherein the processor that is configured to” in lines 1-2 makes no sense. It is being presumed that this should read” “wherein the processor is configured to.” Additionally, it is being resumed that the claim is directed to the first media playback unit.

Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 28 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Each claim is directed to a computer-readable medium containing instructions to carry out the method of its respective base claim.
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112, fourth paragraph), or, in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim.
            When, as here, an independent claim recites a particular method, a dependent claim drawn to an apparatus capable of performing the method of the independent claim is not a proper dependent claim, since the dependent claim (the apparatus) could conceivably be infringed by mere possession of the apparatus without performing any particular method steps at all, thereby infringing the dependent claim (the apparatus) without necessarily infringing the independent claim (the method), in violation of the infringement test for proper dependency of claims. See MPEP § 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 16-21 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2007/0217436 to Markley et al. (hereinafter Markley).
As per claim 16, Markley discloses a first media playback unit comprising: a memory unit configured to maintain one or more media files (CPE storage unit, see paragraph 116, 117); a media renderer configured to play back the one or more media files (video interface, paragraph 116); a wireless access point configured to provide a wireless local area network (WLAN) accessible by the memory unit and the media renderer (see figure 3, item 301, also see paragraph 106); and a control interface configured to receive one or more playback commands from the wireless control device via the wireless network to render a selected one or more of the media files via the first media playback unit and a second media playback unit (there may be multiple units with controls, see paragraph 117), wherein the wireless access point is configured to provide wireless network access to a wireless control device via the WLAN allowing the first media playback unit and the wireless control device to communicate with one another over the WLAN (see paragraph 117), and to provide wireless network access to the WLAN for the second media playback unit allowing the first media playback unit, the wireless control device, and/or the second media playback unit to communicate over the wireless network (there may be multiple units with controls, see paragraph 117).
As per claims 17 and 19, the device, which is connected to other devices via the WLAN, acts as a shared internet connection (see paragraph 68).
As per claim 18, the CPE has software that makes it capable of control functionality (see paragraph 141).
.

Allowable Subject Matter
.
Claims 1-8, 10, 11, 22-27, and 29-48 are allowed.

Claims 9 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 22, and 34, no art was found that in which a media playback device comprises an interface that allow for selection of media for playback by two or more members of a group of media playback devices, by either a browser-renderable interface or a remote or wireless application.
Regarding claim 46, no art could be found that discloses “wherein the first media playback unit and the second media playback unit operate as a stereo pair, where the first media playback unit renders and plays back a left channel signal, and the second media playback unit renders and plays back a right channel signal.”
Claims 2-11, 23-33, 35-45, 47, and 48 are or would be allowable based upon their dependence upon allowable claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments

Applicant's arguments filed 10 July 2020 have been fully considered but they are not persuasive.
Regarding the rejection of claims 16-21 under 35 U.S.C. 102 over Markley, Applicant’s amendment does not overcome the previously stated rejection, as the Markley shows the capability to playback on both the first media playback unit and a second media playback unit in communication with it (see paragraph 117). The rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Heneghan, whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling, can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


					/MATTHEW E HENEGHAN/                                                      Primary Examiner, Art Unit 3992                                                                                                                                                  
May 3, 2021
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992